DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a facial recognition security assembly. The independent claims 1 and 9 fall under the mental processes category.  The claims recite the limitations of a facial recognition unit determining through the use of cameras if a masked person is approaching the entrance and approaching the cash register and broadcasting a lock signal to lock the entrance and cash register and having an override (equivalent to a manual release).  These limitations, under its broadest reasonable interpretation covers performance of the limitations in the mind except for the recitation of generic computer components (video cameras, locks, and a recognition unit, memory unit, control circuit (software/ processor), and override switch (unlocking).  That is, nothing else in the claim precludes the limitations from practically being performed in the mind, such as a worker/ employee seeing a masked person approach the store/ cash register and locking the store entrance/ cash register accordingly, for security purposes.  The mere recitation of generic computer devices performing generic data 
This judicial exception is not integrated into a practical application because the additional elements recited such as video cameras, locking units, facial recognition units (processor/ software) are no more than mere instructions to apply the abstract idea using generic computer components.  Accordingly these additional limitations do not integrate the abstract idea into a practical application being it does not impose any meaningful limits on practicing the abstract idea.  
As discussed above, the additional elements are no more than instructions to apply the abstract idea using generic computer components and the same analysis applied here as mere instructions to apply the abstract idea using generic computer components cannot integrate a judicial exception into a practically application and cannot provide an inventive concept.  
The dependent claims are rejected at least based on the dependency.  Claims 1-9 are therefore rejected under 101 and appreciate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randazza et al. (US 20050238213) in view of Campbell et al. (US 20190104954).

Randazza et al. is silent to a second video camera to capture people approaching a cash register and that the cash register is coupled to a locking unit to lock when the facial recognition unit determines a person approaching the register is attempting to conceal their face (wear a mask).
Campbell et al. teaches recording using a camera and face recognition of a individual wearing a mask triggering an alarm causing locking of doors, restricting access to a cash register, safe, etc. (paragraph [0065]+).  It would have been obvious for the camera to be near the register, to cover the area of interest.
Prior to the effective filing date it would have been obvious to combine the teachings to lock doors to prevent entry but also to lock the registers when detecting a masker person approaching the register, for added security.  It would have been obvious for the second camera to be coupled to the facial recognition unit for such determining and since they are physically monitoring different locations, to have separate cameras.  Locking units for cash registers and doors are obvious expedients to lock.  
Re claims 2-3, the use of actuators to lock and unlock as descried is well known and conventional in the art,

Re claim 5, Randazza et al. teaches facial capturing (paragraph [0063] + and claim 23) and storing through a cryptographic system for security and that facial recognition determine mask wearing/ disguises.  It would have been obvious that such determination including software to facilitate facial recognition processes. 
Re claim 6, Campbell et al. teaches that actions can trigger locking doors, restricting access to resource, or any other responses (automated). Accordingly, it would have been obvious based on facial recognition to lock all resources, as an appropriate response, based on security, as appropriate responses based on a desired security.  Thus one would have been motivated to try this for enhanced security.  
Re claim 7, as discussed above, when a masked/ disguised person is sensed, the cash register is locked.  It would have been obvious to use a control circuit to employ known circuitry to activate the locks when the condition is met. 
Re claim 8, Randazza et al. teaches manual override at a secure location (paragraph [0055]).  It would have been obvious for the manual override to unlock both locks, to provide an override (supervisor) when it is desired, as a failsafe, for example.
Re claim 9, the limitations have been discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.